Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination filed December 30, 2021.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed December 30, 2021 has been considered.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “deriving a designator for each node of the multiplicity of nodes and associating each designator in a one-to-one correspondence with a respective node from which a respective designator is derived; selecting a unique designator having a particular pattern of dimensional values; repeating steps e through g on each node having a designator expressing the particular pattern of dimensional values, until either a first instance of a negative finding is determined in an execution of step h, or no nodes having the particular pattern of dimensional values expressed in the respective designator of the instant node are connected by an edge to an external node; and when no node having the particular pattern of dimensional values expressed in the respective designator of the instant node is found to be connected by an edge to an external node, reporting a positive finding of an island, wherein a positive finding of an island indicates a detection of an instant subgraph of the graph all nodes included in the 
For at least these reason above, claim 1-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 7, 2022